Exhibit 10.45

 

RACKABLE SYSTEMS, INC.

 

FIRST AMENDMENT TO THE OPTION AGREEMENTS

 

This FIRST AMENDMENT TO THE OPTION AGREEMENTS (this “Amendment”), dated
September 1, 2005 (the “Effective Date”), is executed by and among Rackable
Systems, Inc., a Delaware corporation (the “Company”) and
                         (the “Executive”). The Company and the Executive are
each individually referred to in this Amendment as a “Party” and are
collectively referred to in this Amendment as the “Parties.” In this Amendment,
all capitalized terms that are otherwise undefined will have the respective
meanings specified for such terms as set forth in the Option Agreements (as
defined below).

 

RECITALS

 

A. The Executive and the Company are parties to two Option Agreements, each
dated December 23, 2002 (collectively, the “Option Agreements”). Pursuant to the
two separate Option Agreements and under the Company’s 2002 Stock Option Plan,
the Company granted to the Executive stock options (collectively, the “Options”)
exercisable for 333,333 shares and for 500,000 of the Company’s Common Stock
(“Option Shares”) as adjusted for the Company’s 2-for-3 reverse stock split
completed in April 2005. Pursuant to the Option Agreements the Company has
certain rights relating to the Options and to the Option Shares.

 

B. Pursuant to this Amendment and effective immediately upon the Parties’ mutual
execution and delivery of this Amendment, the Parties desire to amend each of
the two Option Agreements.

 

AGREEMENT

 

In consideration of the mutual promises and covenants set forth in this
Amendment, the receipt and sufficiency of which are acknowledged by the Parties,
the Parties agree as follows:

 

1. Amendment to option agreements. The parties agree that upon the effective
date of this amendment, the option agreements will be amended as follows:

 

1.1 Section 7, Section 8, Section 9(b), Section 11 and Section 17 of the Option
Agreements will be terminated and will have no further force and effect.

 

1.2 The following sentence shall be included as the last sentence of Section
10(b): “Notwithstanding the foregoing, it is agreed by the Parties that the
Company will not require opinions of counsel for transactions made pursuant to
Rule 144, except in unusual circumstances.”

 

2. Transfer restrictions. The executive and each transferee of the executive’s
option shares together with such executive may only transfer during the six
months following the executive’s termination of employment with the company
(except as they are otherwise subject to a lock-up period and subject to
applicable securities laws) up to that number of shares equal to (in the
aggregate for the executive and all of such executive’s transferees) the greater
of (1) 2.0% of the number of shares of the company’s common stock outstanding as
shown by the most recent report or statement published by the company or (2) two
times the average weekly volume of trading in



--------------------------------------------------------------------------------

the company’s common stock during the four calendar weeks preceding the sale.
Furthermore, the transfer restriction set forth in this section 2 shall
terminate will be of no further force or effect on December 23, 2007.

 

3. Agreements. Except as expressly amended by this amendment, the option
agreements will continue in full force and effect. If any inconsistency,
ambiguity, or conflict exists between this amendment and any option agreement,
then the terms and conditions of this amendment will govern and control such
inconsistency, ambiguity, or conflict.

 

4. Severability. If any provision of this amendment becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, then this
amendment will continue in full force and effect without such illegal,
unenforceable, or void provision, and the parties agree to negotiate, in good
faith, a legal, enforceable, and valid substitute provision that most nearly
implements the parties’ intent in entering into this amendment as expressed by
the terms of this amendment.

 

5. Titles and subtitles. The titles and subtitles used in this amendment are
used for convenience only and are not to be considered in construing or
interpreting this amendment.

 

6. Counterparts. This amendment may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

7. Entire agreement. The option agreements, as amended by this amendment,
constitute the full and entire understanding and agreement between the parties
with regard to the subject matter of the option agreements and supersede and
preempt any and all prior understandings, agreements, or representations by or
among the parties, written or oral, which may have related in any manner to the
subject matter of the option agreements. Except as otherwise expressly provided
in the option agreements, the provisions of this amendment will inure to the
benefit of, and be binding upon, the parties’ successors, assigns, heirs,
executors, and administrators.

 

8. Amendments, waivers, and termination. As of any particular time, any term of
this amendment may be amended, the observance of any term of this amendment may
be waived (either generally or in a particular instance and either retroactively
or prospectively), or this amendment may be terminated, in each case only with
the written consent of the company and the executive. Any amendment, waiver, or
termination executed in accordance with this section 8 will be binding upon the
executive, the company, the company’s successors-in-interest, and any person
claiming for or on behalf of the executive or the company.

 

9. Effectiveness. This amendment is effective upon the execution and delivery of
this amendment by the company and the executive.

 

10. Telecopy execution and delivery. A facsimile, telecopy, or other
reproduction of this amendment may be executed by one or more parties, and an
executed copy of this amendment may be delivered by one or more parties by
facsimile or similar electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery will be considered valid, binding, and effective for all purposes. At
the request of any party, all parties agree to execute an original of this
amendment as well as any facsimile, telecopy, or other reproduction of this
amendment.

 

* * * * *



--------------------------------------------------------------------------------

The Parties have executed this First Amendment to the Option Agreements as of
the Effective Date.

 

THE COMPANY:

 

RACKABLE SYSTEMS, INC.

 

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

 

THE EXECUTIVE:

 

 

--------------------------------------------------------------------------------